 1   ASHLIE L. SURUR, ESQ.
     Nevada Bar No. 11290
 2   asurur@lawhjc.com

 3      HALL JAFFE & CLAYTON, LLP
               7425 Peak Drive
 4         Las Vegas, Nevada 89128
                (702) 316-4111
 5            Fax (702) 316-4114

 6   Attorneys for Arlington West
     Twilight Homeowners Association
 7

 8                             UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   U.S. BANK NATIONAL ASSOCIATION, AS Case No.: 2:17-cv-01354-APG-EJY
     TRUSTEE, IN TRUST FOR THE BENEFIT
11   OF THE HOLDERS OF BAYVIEW            STIPULATION TO EXTEND TIME
     OPPORTUNITY MASTER FUND IVA          DISPOSITIVE MOTION BRIEFING
12   REMIC TRUST 2016-17NPL3 BENEFICIAL           SECOND REQUEST
     INTEREST CERTIFICATES, SERIES 2016-
13   17NPL3,
                      Plaintiff,
14                                                ORDER
     vs.
15
     ZILIAN OU; SFR INVESTMENTS POOL 1,
16   LLC; ARLINGTON WEST TWILIGHT
     HOMEOWNERS ASSOCIATION; DOW
17   INDIVIDUALS I-X, inclusive, and ROE
     CORPORATIONS I-X, inclusive,
18
                           Defendants.
19

20          The parties, by and through their respective attorneys, stipulate as follows:

21          1.    U.S. Bank National Association (“U.S. Bank”) filed its Motion for Summary

22   Judgment on October 9, 2019 [ECF No. 35].

23          2.    SFR Investments Pool 1, LLC (“SFR”) filed its Motion for Summary Judgment

24   October 9, 2019 [ECF No. 36].

25          3.    Arlington West Twilight Homeowners Association (“Arlington”) filed its

26   Motion for Summary Judgment on October 10, 2019 [ECF No. 37].

27          4.    On October 30, 2019, the parties obtained their first extension of the deadline to

28   respond to all three motions for summary judgment [ECF No. 41].

                                                    1
 1          5.     The opposition deadlines were extended to December 13, 2019. ECF No. 41.

 2          6.     U.S. Bank filed its response to Arlington’s Motion for Summary Judgment on

 3   October 31, 2019 [ECF Nos. 42 and 43] – a date before the extended December 13, 2019

 4   opposition deadline.

 5          7.     Based on the date U.S. Bank filed its response to Arlington’s motion for

 6   summary judgment [ECF No. 37], the reply is due November 14, 2019.

 7          8.     There is good cause to extend the reply deadline for Arlington’s motion for

 8   summary judgment by one week or to November 22, 2019, because (1) counsel for Arlington

 9   was preparing for a two-week trial in state court set to begin November 12, 2019. Although

10   counsel for Arlington settled her portion of that case on November 11, 2019, Arlington

11   requires additional time to prepare its reply.

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                      2
 1          9.     Therefore, the parties agree that there is good cause to extend the reply deadline

 2   for Arlington’s motion for summary judgment to November 22, 2019. The requested extension

 3   is limited and will not unduly delay resolution of this matter.

 4    Dated: November 14, 2019.                     Dated: November 14, 2019.
 5    HALL JAFFE & CLAYTON, LLP                     AKERMAN, LLP
 6    By: /s/Ashlie L. Surur                        By: /s/ Tenesa S. Powell
      Ashlie L. Surur, Esq.                         Natalie L. Winslow, Esq.
 7    Nevada Bar No.11290                           Nevada Bar No. 12125
      7425 Peak Drive                               Tenesa S. Powell, Esq.
 8    Las Vegas, Nevada 89128                       Nevada Bar No. 12488
      Attorneys for Arlington West                  1635 Village Center Circle, Suite 200
 9    Twilight Homeowners Association               Las Vegas, Nevada 89134
                                                    Attorneys for U.S. Bank National Association
10
      Dated: November 14, 2019.
11
      KIM GILBERT EBRON
12
      By: /s/ Diana S. Ebron
13    Diana S. Ebron, Esq.
      Nevada Bar No. 10580
14    Jacqueline A. Gilbert, Esq.
      Nevada Bar No. 10593
15    Karen L. Hanks, Esq.
      Nevada Bar No. 9578
16    7625 Dean Martin Drive, Suite 110
      Las Vegas, Nevada 89139
17    Attorneys for SFR Investments Pool 1,
      LLC
18

19                                               ORDER
20   IT IS SO ORDERED.
21   DATED:
22
                                    ______________________________
23   UNITED STATES DISTRICT COURT JUDGE
                                    UNITED STATES DISTRICT JUDGE
24                                                Dated: November 15, 2019.

25

26

27

28

                                                     3
